 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDMillwrights and Machine Erectors Local No. 1906,United Brotherhood of Carpenters and Joinersand Modern Erection Service, Inc. and SheetMetal Workers' International Association,Local Union 19. Case 4-CD-482May 2, 1980DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Modern Erection Service,Inc., herein called the Employer, alleging that Mill-wrights and Machine Erectors Local No. 1906,United Brotherhood of Carpenters and Joiners,herein called Respondent or Millwrights, had vio-lated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forc-ing or requiring the Employer to assign certainwork to its members rather than to employees rep-resented by Sheet Metal Workers' International As-sociation, Local Union 19, herein called SheetMetal Workers or Local 19.Pursuant to notice, a hearing was held beforeHearing Officer Henry R. Protas on November 9and 20, 1979. All parties appeared and were afford-ed full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Pennsylvania corporation with a facilitylocated at 975A Bristol Pike, Andalusa, Pennsylva-nia, is engaged in the business of installing anderecting storage racks. During the past year, theEmployer purchased goods and services from out-side the State of Pennsylvania having a value inexcess of $50,000. The parties also stipulated, andwe find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and it will effectuate the purposes of theAct to assert jurisdiction herein.249 NLRB No. 25II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Mill-wrights and Sheet Metal Workers are labor organi-zations within the meaning of Section 2(5) of theAct.III. THE DISPUTEA. Background and Facts of the DisputeThe disputed work involves the erection of anEaton-Kenway automated miniload storage systemat a General Motors parts warehouse in Bensalem,Pennsylvania. The erection of the system was sub-contracted to the Employer by Artco, Inc., whichis in turn a subcontractor of Eaton-Kenway, thegeneral contractor for the entire warehouse con-struction project. The Employer assigned the workto employees represented by Sheet Metal Workers.The miniload storage system involved here ischaracterized as shelving by the Employer andSheet Metal Workers, and as racks by Millwrights.It consists of light-gauge metal frames with mecha-nisms for retrieving and storing tote pans in whichparts are placed. The site manager for Eaton-Kenway testified that the system consists of shelv-ing because it utilizes tote pans for storage, where-as racks are made of heavy-gauge metal and utilizelarge pallets for storage. The Employer awardedthe work in dispute to Sheet Metal Workers on thebasis of a collective-bargaining contract whichplaces the construction of metal shelving within itsjurisdiction and on the basis of past practice and ef-ficiency. Millwrights claims the disputed work onthe ground that it involves construction of light-gauge storage racks and is work traditionally doneby millwrights.In early August 1979, the Millwrights businessrepresentative, Gary Moran, first told Joseph Gra-venstine, the business representative for SheetMetal Workers, that Millwrights was claiming thework in dispute at Bensalem. Subsequently, Gra-venstine informed Moran that Sheet Metal Workerswould not relinquish the work. Sometime duringSeptember, Moran presented Millwrights claim tothe Employer's president, Francis McCaffery, whotold Moran that he disagreed with Millwrights.Moran submitted the dispute to the Impartial Juris-dictional Disputes Board (IJDB) for resolution and,on September 28, the IJDB awarded the work toemployees represented by Millwrights. Moran in-formed Daniel Shirk, the site manager for Eaton-Kenway, of the award on October 3. On October4, Moran threatened Shirk and a representative ofGeneral Motors with a picket line if the work wasnot assigned to employees represented by Mill-wrights. In turn, representatives of Eaton-Kenway----- MILLWRIGHTS AND MACHINE ERECTORS LOCAL No. 1906235and Artco ordered the Employer to stay off thejob until the dispute was settled. As a result, theEmployer did not work on the site between Octo-ber 8 and 21. It resumed work on October 22.B. The Work in DisputeThe work in dispute involves the erection of anEaton-Kenway automated miniload storage systemat a General Motors parts warehouse in Bensalem,Pennsylvania.C. The Contentions of the PartiesThe Employer and Sheet Metal Workers Local19 contend that the work in dispute should beawarded to employees represented by Local 19 onthe basis of the collective-bargaining agreement be-tween the Employer and Local 19, employer pref-erence and past practice, and industry practice.The Employer also contends that efficiency favorsan award to employees represented by Local 19.The Employer and Local 19 further contend thatthe September 1979 award of the IJDB obtainedby Millwrights is not binding on the Employer. Atthe hearing, the Employer did not dispute Mill-wrights contention that Millwrights and Local 19are bound by IJDB awards. The Employer also ac-knowledges that it was at one time bound to honorsuch awards by the terms of a Philadelphia areaagreement to which it is signatory. However, theEmployer argues that it was released from the rele-vant terms of this agreement, which was to havebeen effective until May 1981, by a specialty con-tractor's agreement executed by it and Local 19 onMarch 6, 1979. Local 19 does not admit that it orits International Union have ever agreed with Mill-wrights to be bound by IJDB awards. However, italso argues that the specialty agreement establishesthat the Employer is not so bound.Millwrights asserts that the Philadelphia areaagreement binds the Employer to honor IJDBawards and that the specialty agreement does notrelease the Employer from this obligation. It char-acterizes testimony of Francis McCaffery, the Em-ployer's president, as establishing that the specialtyagreement was signed to avoid being bound byIJDB awards of work to Millwrights and arguesthat such abrogation of contractual obligationsshould not be deemed valid. Millwrights also as-serts that its members possess the necessary skills toperform the disputed work and that industry prac-tice favors the award of the work to employees itrepresents.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.The record establishes that Millwrights has con-tinuously asserted a claim to the work in disputesince August 1979. Millwrights does not disputeevidence that it threatened the Employer withpicketing if the Employer did not honor its claim.Furthermore, at the hearing the parties stipulatedthat there is reasonable cause to believe Mill-wrights engaged in conduct which violated Section8(b)(4)(D) of the Act. Accordingly, we find thefirst requirement for a Section 10(k) determinationhas been met.We also find that there is no agreed-uponmethod for voluntary adjustment of the dispute towhich all necessary parties are bound. It is well es-tablished that an agreement between two unions tosubmit disputes to the IJDB does not constitutesuch a voluntary method if the employer in ques-tion has not agreed to do so or is not bound to thedetermination of the IJDB.1Here, the Philadelphiaarea agreement to which the Employer and SheetMetal Workers Local 19 are signatory providesthat the Employer is bound by national agreementsbetween the Sheet Metal Workers International As-sociation and other International unions coveringwork jurisdiction. Although there is an agreementbetween the two Internationals here to submit ju-risdictional disputes to the IJDB,2the Employerwas bound to honor such awards only as long asthe relevant provision of the Philadelphia areaagreement was in effect. However, we find that thespecialty agreement between the Employer andLocal 19 validly terminated the Employer's duty tohonor that provision as it applies to the submissionof disputes to the IJDB. The specialty agreementstates that the Employer shall not assign a stipula-tion to be bound by IJDB awards, that any suchstipulations already signed are rescinded, and thatthe parties shall not submit any dispute to theIJDB. The Employer conceded that one reason itentered the specialty agreement was to avoid re-peating an experience in which it had been forcedby a general contractor to honor an IJDB award ofwork to employees represented by Millwrights.However, absent evidence that the specialty agree-ment was signed in anticipation of the present dis-i International Alliance of Theatrical Stage Employees and Moving Pic-ture Machine Operators of the United States and Canada (Metromedia.Inc.), 225 NLRB 785, 788 (1976).2 We take administrative notice of the fact the two Internationals areso bound by virtue of membership of the United Brotherhood of Carpen-ters and Joiners and the Sheet Metal Workers International Associationin the Building and Construction Trades Department of the AFL-CIO. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDpute or after the dispute began, we do not find itimproper. 3On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various factors.4The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Employer does not have a contract withMillwrights. It does have a contract with SheetMetal Workers. Article I, section 2, of the specialtyagreement between the Employer and Local 19provides that the jurisdiction of the agreementcovers, inter alia, metal shelving and heavy dutyracks. Millwrights asserts that the disputed workinvolves light gauge metal racks and thus the SheetMetal Workers contract does not cover the workin dispute. However, the evidence establishes thatthe parties intended the contract terms "metalshelving" to cover work such as that in dispute.Thus, Thomas Kelly, president of Local 19, testi-fied that the miniload system involved here isshelving, and he contrasted "pallet racks" with"mini-way" systems using "bins" for storage. Thisdescription is clarified by the testimony of DanielShirk, site manager for the general contractor, whoalso described the disputed work as shelving. Ac-cording to his testimony, the kind of automatedstorage system involved here is shelving if its stor-age components are tote pans, and racks if they arepallets, which are normally larger than tote pans.Finally, the Employer's president testified that thedisputed work involves shelving and that the deci-I See Laborers District Council of Washington. D.C. and Vicinity, affili-ated with Laborers' International Union of North America, AFL-CIO(Western Caissons. Inc.), 240 NLRB No. 154, sl. op., p. 9 (1979); Local423, Laborers' International Union of North America, AFL-CIO (V & CBrickcleaning Company), 203 NLRB 1015 (1973).4N.L.R.B. v. Radio & Television Broadcast Engineers Union, Local1212, International Brotherhood of Electrical Workers, AFL-CIO [Colum-bia Broadcasting System], 364 U.S.573 (1961).B International Association of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).sive factor in assigning the disputed work to em-ployees represented by Local 19 was that it wasconsidered to be shelving. Accordingly, we con-clude that the collective-bargaining agreementfavors assignment of the work in dispute to em-ployees represented by Local 19.2. Employer preference and past practiceThe Employer's president testified that the Em-ployer has used exclusively locals of Sheet MetalWorkers to erect light-gauge sheet metal shelvingsince 1964, and that it assigned the disputed workto employees represented by Local 19, in part, be-cause of its members' experience in erecting metalshelving. The Employer has used sheet metalworkers to install at least three other Eaton-Kenway miniload systems, as well as 25 otherlight-gauge sheet metal shelving systems in thePhiladelphia area. McCaffery also estimated thatthe Employer has done similar work with sheetmetal workers in 40 States. By contrast, McCafferytestified the Employer's consistent practice, withone exception, has been to use millwrights only forthe installation of machinery on rack systems form-ing part of the structural support of a building. Theone exception occurred when the Employer wasthreatened with loss of a contract if it did notassign the work to employees represented by Mill-wrights. We therefore find that the factors of theEmployer's preference, assignment, and past prac-tice favor assignment of the disputed work to em-ployees represented by Sheet Metal Workers.3. Relative skills and efficiency of operationThe record establishes that both sheet metalworkers and millwrights possess the skills neededto perform the work in dispute. While it might beconcluded from the evidence that sheet metalworkers erect more shelving than millwrights, andmillwrights erect more racks, both racks and shelv-ing are constructed by positioning and bolting to-gether manufactured components. Both types ofwork involve essentially the same tools and skills.While McCaffery testified that manual dexterity iscrucial for the efficient performance of the disput-ed work because of the great number of bolts in-volved, and that employees represented by SheetMetal Workers possessed such dexterity from theirexperience in erecting shelving, there is no reasonto assume millwrights have not gained the neededdexterity from their experience in erecting racks.Accordingly, the factors of skill and efficiency ofoperation favors neither group of employees. MILLWRIGHTS AND MACHINE ERECTORS LOCAL No. 19062374. Impartial board determinationThe IJDB awarded the work in dispute to em-ployees represented by Millwrights on the groundthat the work involved the erection of light-gaugestorage racks and that the practice in the trade wasto assign such work to millwrights. However, theaward does not set forth and discuss the crucialissue of whether the factors supporting an award toemployees represented by Millwrights outweighedthose supporting an award to employees represent-ed by Sheet Metal Workers. Accordingly, we findthat the award of the IJDB is not entitled to sig-nificant weight.65. Industry and area practiceOn the basis of the record before us, we con-clude that area practice in the assignment of worksuch as that in dispute favors an award of the workhere to employees represented by Sheet MetalWorkers. However, we conclude that there is in-sufficient evidence regarding industry practice tofavor an award to either group of employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by SheetMetal Workers' International Association, LocalUnion 19, are entitled to perform the work in dis-pute. We reach this conclusion relying on the fac-tors of employer preference, assignment, and pastpractice, as well as area practice and assignment ofthe work under the collective-bargaining agree-ment. In making this determination, we are award-6 Cement Masons Local Union No. 577 (Rocky Mountain Prestress. Inc.).233 NLRB 923 (1977).ing the work in question to employees who arerepresented by Sheet Metal Workers' InternationalAssociation, Local Union 19, but not to that Unionor its members. The present determination is limit-ed to the particular controversy which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Modern Erection Service, Inc.,who are represented by Sheet Metal Workers' In-ternational Association, Local Union 19, are enti-tled to perform the erection of the Eaton-Kenwayminiload storage system at the General Motorsparts warehouse in Bensalem, Pennsylvania.2. Millwrights and Machine Erectors Local No.1906, United Brotherhood of Carpenters and Join-ers, is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require ModernErection Service, Inc., to assign the disputed workto employees represented by that labor organiza-tion.3. Within 10 days from the date of this Decisionand Determination of Dispute, Millwrights andMachine Erectors Local No. 1906, United Brother-hood of Carpenters and Joiners, shall notify theRegional Director for Region 4, in writing, wheth-er or not it will refrain from forcing or requiringthe Employer, by means proscribed by Section8(b)(4)(D) of the Act, to assign the disputed workin a manner inconsistent with the above determina-tion.